DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Applicants’ amendments filed May 23, 2022 amending claim 28 and cancelling claims 10-11 and 27 is acknowledged.  Accordingly claims 3-9, 12-26 and 28 are pending.

Election/Restrictions
Claims 3-9 and 28 are directed to an allowable product.  Pursuant to the procedures set forth in MPEP § 821.04(B), claims 12-26, directed to processes of using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on April 24, 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claim 6 recites a composition of two naturally occurring proteins, a bacterial thermostable Argonuate protein and an archaeal thermostable single-stranded DNA binding protein (SSB), with the additional elements of a guide DNA and nucleic acid substrate that comprises a target sequence that is complementary to the guide DNA.  Claim 28 similarly recites a composition of two naturally occurring proteins, an archaeal thermostable Argonuate and a non-archaeal SSB, with the additional elements of a guide DNA and a nucleic acid substrate that comprises a target sequence that is complementary to the guide DNA.  Although, the compositions of claims 2-9 and 28 recite natural products, they are directed to eligible subject matter for the following reasons.  First, the two proteins are not from the same group of organisms, ensuring that the proteins are not naturally found together in a cellular environment.  Second, the addition of the target sequence integrates the composition of natural products into a practical application, namely the detection or modification of the target sequence.  Claims 12-26 are directed to using the compositions in methods of cleaving a target sequence, copying a target sequence or identifying a polymorphism that additionally integrate the naturally occurring composition into practical applications.
The closest prior art is Zamore (WO 2016/161375) in view of Wang (WO 2016/109255), M2401 ET SSB (New England Biolab's Extreme Thermostable Single-Stranded DNA Binding Protein, Certificate of Analysis, Product Number M2401 S), and Kowalczykowski (US 6,852,832) as discussed in the office action sent May 24, 2021, Applicant's Remarks filed July 16, 2021, and the Advisory Action sent July 15, 2021.  To reiterate, the prior art did not provide sufficient motivation to combine a bacterial thermostable DNA guided Argonaute protein and an archaeal thermostable SSB in the presence of the target sequence or ET SSB.  Although Wang uses ET SSB in combination with a different nuclease, Cas9, Wang does not demonstrate that the addition of ET SSB is beneficial for DNA cleavage by Cas9 (FIG 12).  Therefore, one skilled in the art would not have been motivated to combine ET SSB with the Argonaute taught in Zamore.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Allowable claims are 3-9, 12-26 and 28
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636